While I agree that the decision of the trial court should be affirmed, I cannot agree with the statements of the majority concerning the application of the radar testimony in this case. The majority takes the premature position that the radar testimony must be considered by the court in reaching its decision.
I say the majority is premature because the appellant has not put that question to this court. The assignment of error advanced by the appellant is that the trial court erred in finding that the officer was qualified to operate the radar device. This is the matter to be addressed by this court. In fact, the majority answers the assignment of error by pointing out that the trial court never made such a finding, but then the majority continues with the gratuitous observation that if the trial court did disregard the radar testimony, that would have been erroneous. This is an advisory opinion by the majority. That question was not raised by appellant or briefed by either party. Under these circumstances this court should not attempt to take a position on the issue.
The second thing I find wrong with the position taken by the majority is that I know of no authority on the part of this court to tell a trier of fact what evidence must be considered in arriving at the verdict. The trier of fact assigns weight and credibility when listening to the testimony. There are a number of considerations which the trier of fact can apply to the testimony of any witness in making those determinations. The demeanor of the witness on the stand, the tone of *Page 128 
voice used in responding to questions, the conviction with which the answer is given are just a few of those considerations which do not come forward to this court as a part of the printed testimony of the witness. Therefore, we cannot tell the trial court what testimony must be considered in any case.